Citation Nr: 1200167	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-34 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO increased the Veteran's disability rating for PTSD to 50 percent.  The Veteran appealed this rating determination. 

The Veteran testified before the undersigned Acting Veterans Law Judge in a February 2011 hearing.  A transcript is included in the claims file.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  The Veteran's PTSD has not been shown to be productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time and place.


CONCLUSION OF LAW

The criteria for a disability rating for PTSD of 70 percent, but no higher, have been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in July 2008.  He was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the August 2008 letter.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and post-service VA treatment records have been obtained and associated with his claims file.  The Veteran has also been provided with VA medical examinations in June 2009, and March and June 2010 to assess the current nature of his PTSD.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Board finds the case is adequately developed for appellate review.

In February 2011, following the RO's most recent readjudication of the claim, the Veteran sent directly to be Board a letter from his treating VA physician, without attaching a waiver of AOJ review.  This document is essentially duplicative of evidence previously considered by the RO, and, where not previously considered, is either not relevant to the issue under appellate review or redundant of arguments previously considered by the AOJ.  The Board has accordingly determined that remand for RO review is not required.


Factual Background

During a May 2008 VA mental health initial evaluation, the Veteran reported that he has worsening nightmares and insomnia.  He also complained of a short temper and that he does not get along with too many people.  He stated he is triggered by cars backfiring or someone coming up behind him.  He has two children and has been married for 30 years, but he has a hard time communicating with this wife. The examiner noted symptoms including anxiety, panic attacks, recurrent depression, and insomnia, as well as psychosocial stressors including financial distress and marital discord.  His appearance was good and kinetics and verbalization were normal.  His mood was irritable and he was oriented to time, place, person and situation.  The Veteran denied suicidal/homicidal ideation or plan.  An addendum included a GAF score of 45. 

During a May 2008 VA follow-up, the Veteran complained of panic attacks for at least 20 years that feel like heart attacks.  He also complained of nightmares every two weeks and panic attacks which mostly occur at night.  He has frequent flashbacks to when he ran over a mine and his friend was injured.  He stated he feels responsible.  His sleep is terrible and he stays fatigued.  His was easily angered.  The examiner noted a history of violence in which he choked his wife once, though the Veteran reported he does not remember it.  Upon mental status evaluation, the examiner noted he was alert, attentive and oriented times three.  He was cooperative and reasonable and his grooming was appropriate.  He had normal speech, intact language, flat affect, and anxious and depressed mood.  The Veteran complained of auditory and olfactory hallucinations including the "smells [of]Asian people."  His thought process was normal and coherent, and his thought content was of depersonalization.  He denied suicidal or violent ideation.  He has limited insight and fair judgment.  The examiner noted impaired recent and remote memory.  The diagnosis was PTSD with a GAF score of 40. 

In a July 2008 VA mental health note, the Veteran reported he was feeling better with Zoloft since his last visit.  He has had no recent panic attacks, and it is easier being around other people.  He attends group therapy and thinks it is helping him.  His sleep is restless and he has combat nightmares occasionally.  The examiner noted his mood was irritable, depressed, and anxious, and he wants to be by himself a lot.  Upon mental status examination, he was alert, attentive, cooperative, neatly dressed, and well groomed.  His affect was with full range and his speech was unremarkable.  His thoughts were goal-directed and sequential.  Active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking and his insight and judgment were fair.  The assigned GAF score was 40. 

During a July 2008 VA follow-up, the Veteran continued to endorse improvement. He stated he was mellower, less irritable, less anxious, and his sleep was better.  He was able to control himself better and, if he does go off on something, it does not last long.  Upon mental status examination, he was alert, attentive, cooperative, neatly dressed, and well groomed.  His affect was full range and his speech was unremarkable.  His thoughts were goal-directed and sequential.  Active hallucinations or delusions were reported.  He denied active suicidal or homicidal thinking and his insight and judgment were fair.  His GAF score was 50. 

During an August 2008 VA examination, the Veteran complained of problems getting along with others and continuously thinking about Vietnam.  He complained of an inability to maintain sleep and reported waking up three to four times per night.  He is on sleeping medication and his sleep has improved.  He reported nightmares which were approximately two to three times were week before treatment but now only once per week since starting medication.  He denied flashback symptoms.  The Veteran stated that two months ago while he was in a restaurant, he broke out into a cold sweat when an Asian man dressed in black came in.  He complained of recurrent intrusive thoughts.  He stated he likes to stay to himself and that he does not like or trust other people.  He asserts he isolates from his family and that he and his son have a poor relationship because he was always mean to him.  He reported difficulty with anger control as well as anxiety and depression.  He denied public avoidance.  He last worked in 2000 and he quit because his supervisors accused him of drinking on the job.  When asked why he has not worked he stated "I don't want to. I just can't get along with people."  He is capable of activities of daily living and does so routinely and independently. 

Upon mental status examination, the examiner noted he was alert and oriented to personal information and place.  Insight was adequate, affect was blunted, and response latencies were normal.  He demonstrated adequate attention and was not distractible.  His spontaneous speech was fluent, grammatical and free of paraphasias.  His immediate, recent, and remote memory were all within normal limits.  During the interview, the examiner noted he was logical and goal-directed, and he was dysphoric with no other signs of depression.  He denied suicidal or homicidal ideation or plan.  There was no evidence of disorder in thought process or content.  He made poor eye contact.  There was no pressured speech or grandiosity noted.  The diagnosis was PTSD with an assigned GAF score of 48.  The examiner noted that he is experiencing a moderate to severe degree of impairment in social functioning, a moderate to severe degree in occupational functioning and his level of disability is moderate to severe.  

In an August 2008 PTSD questionnaire, the Veteran complained that he felt worthless, has memory problems, and that he sometimes just wants to be alone.  He indicated that he cusses out his wife and kids for no reason and then he gets depressed.  He stated that he does not function well with his wife and family because he does not feel like a man.  He complained of nightmares.  He also asserted that taste, smell, bad dreams, and some people make him think of Vietnam over and over again.  He does not get along with people much.  He reported that he does not do well in a group of people and that he is scared of noises and shadows behind him.  He stated he cannot work without thinking people are watching him. The Veteran indicated that he is not working as he cannot concentrate on work.  

In VA progress notes dated from May to September 2009, the Veteran reported he has some good days and some bad days but more often has bad days.  He denied feeling hopeless.  He reported poor sleep with frequent awakenings and nightmares related to Vietnam.  His energy is fair and he has chronic passive thoughts of death with no suicidal intent, ideation, or plan.  He denied getting agitated but admitted to feeling irritable at times.  He denied hearing voices or having visions.  Upon mental status examination, the examiner noted the Veteran was casually dressed with fair eye contact.  He had normal psychomotor activities and he was calm and cooperative.  His mood was dysthymic and his affect was constricted.  His speech was normal in volume, rate, and tone.  His thought processes were logical, and his thought content contained no suicidal or homicidal ideation.  He had no auditory or visual hallucinations and no delusions were elicited.  His insight and judgment were fair.  The diagnoses were PTSD and major depressive disorder with an assigned GAF score of 50. 

During a June 2009 VA examination, the Veteran reported that he worked as a painter until 2000 when he was accused of drinking on the job.  He stated he has always had trouble with authority and working for people, and that he has not tried to work again since he quit that job.  He reported he only drinks when he is with his Vietnam buddies once every couple of weeks.  He indicated he is married for the second time for 33 years and that he has three children.  He reported a fair relationship with his wife.  He says he can be irritable and withdrawing, but she tends to be very tolerant and supportive which helps.  He reported that he is not close to his children because of his irritability, except that he has a good relationship with his stepdaughter whom he says is paralyzed.  He is not close to his grandchildren.  He indicated he has two close friends from Vietnam and that he sees one of them a couple of times a week.  He denied casual friends.  He avoids crowds, war movies, and war coverage.  He reported problems with irritability and concentration.  He described an exaggerated startle reaction to loud noises.  He reported problems with depression with low energy, low motivation, fatigue, and decreased feelings of hope at times.  He reported decreased feelings of worth.  He indicated he has symptoms of panic once a week.  

Upon mental status examination, he was alert, oriented, and attentive.  His mood appeared depressed and his affect was constricted.  His speech was slow with evidence of psychomotor retardation, and poor eye contact.  He was generally cooperative with the examiner and his thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations, but he did report these symptoms in the context of nightmares.  There was no evidence of delusional content.  He denied current thoughts of hurting himself or hurting others. He stated that the last time he was physically aggressive with someone was a couple of months ago.  His memory was intact to immediate, recent, and remote events.  He was not able to concentrate well.  His intelligence is estimated to be in the low-average range.  He had partial insight to his problem.  The diagnoses were PTSD, major depressive disorder and panic disorder.  The assigned GAF score was 52.  The examiner noted that the Veteran is exhibiting considerable symptoms associated with PTSD and his related major depressive and panic disorder.  The examiner further opined that in terms of his social adaptability and interactions with others, this appears to be considerably impaired.  In terms of his ability to maintain employment, perform job duties in a reliable, flexible and efficient manner, this appears to be considerably impaired.  Over all the level of disability is in the considerable range. 

In a November 2009 VA progress note, the Veteran complained that his mood remains depressed.  He stated he is sleeping about six hours per night but awakens at night.  His energy is low, he has no thoughts to harm self or others, and he says he is upset about his living situation.  He currently lives with this sister, mother, and wife.  He is unable to afford living on his own.  He is isolated and bored and he misses his friends.  He reported he continues to have intrusive thoughts, nightmares, and flashbacks related to military experiences.  Upon mental status examination, the examiner noted he was neatly and casually dressed with fair grooming and eye contact.  He was calm and cooperative with normal psychomotor activity.  His mood was depressed and his affect constricted.  His speech was normal in volume, rate, and restricted in range of tone.  His thought process was logical and he had no suicidal or homicidal ideation.  He had no auditory or visual hallucinations, and no delusions were elicited.  His insight and judgment were fair.  The diagnoses were PTSD and major depressive disorder with an assigned GAF score of 50. 

In a November 2009 letter, A. P., M.D., reported that in addition to significant mood and sleep disturbance, the Veteran has intrusive thoughts related to military experiences, flashbacks, and nightmares.  He is compliant with medications and therapy and it is recommended that he continue with treatment. 

During a March 2010 VA examination, the Veteran reported that his medication helps decrease anxiety and helps with panic.  He stated that he last worked in 2000 as a painter and he said he was forced to quit after they accused him of drinking on the job.  He said that he has not tried to work since then.  He stated he has a history of trouble on the job because of anger and difficulty getting along with others.  He reported he has been arrested one time for public drunkenness.  He reported he is married for the second time for 36 or 37 years and he has three children.  He reported  a poor relationship with his wife as he is irritable and withdrawing.  He indicated he is close to his stepdaughter who is paralyzed.  He is not close to his own three children or grandchildren.  He has two close friends that he sees every two to three months.  He denied any casual friends.  He denied hobbies.  

Upon mental status examination, the examiner noted the Veteran was alert, oriented and attentive and appeared his stated age.  His mood appeared to be depressed and his affect was sad and constricted.  His speech was slow and there was evidence of psychomotor retardations.  The Veteran's eye contact was poor.  He was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought content was devoid of current auditory or visual hallucinations, but he reported some symptoms in the context of nightmares.  There was no evidence of delusional content.  He denied thoughts of hurting others; however, he reported thoughts of hurting himself without any intent or plan to act.  He said the last time he was physically aggressive with somebody was last week. He says he has thoughts of suicide a couple times a week.  His memory was mildly impaired, and fairly intact for recent and remote events.  He was able to concentrate well enough to spell words backwards.  He had partial insight into his condition.  The diagnoses were PTSD, major depressive disorder, and panic disorder.  His GAF score was 50. 

The examiner noted that the Veteran is exhibiting severe symptoms associated with PTSD and his related major depressive disorder and panic disorder.  In terms of social adaptability and interactions with other, this appears to be severely impaired.  In terms of his ability to maintain employment, perform job duties in a reliable, flexible and efficient manner, this appears to be severely impaired.  Overall, the examiner indicated that this level of disability is in the severe range. 

In a June 2010 addendum, the examiner noted that the Veteran had ongoing major depressive disorder which affects his ability to function in terms of his activities and having trouble also with irritability.  He clearly has problems in terms of maintaining effective relationship with people and also with work difficulties.  

In a February 2011 letter, A. P., M.D., reported that the Veteran was diagnosed with military combat PTSD.  His symptoms are severe and include depression, anxiety, severe nightmares, and intrusive thoughts.  His symptoms are persistent and severe and appear to be refractory to improvement with medications.  He is complaint with all therapy, medications, and appointments.  It appears his symptoms have gotten progressively worse. 

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Veteran is currently assigned a 50 percent disability for PTSD under Diagnostic Code 9411.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general rating formula for mental disorders, a 50 percent rating is warranted for PTSD if one exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for PTSD if one exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irratiability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.130.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see also 38 C.F.R. § 4.130; Carpenter, supra.  

Analysis

In view of the relevant evidence, the Board finds that the Veteran is entitled to a disability rating of 70 percent, but no higher. 

The Veteran's PTSD has been manifested by cooperative attitude, constricted affect, irritable and dysphoric mood, unprovoked irritability, poor impulse control, but no episodes of violence, and some suicidal thoughts.  In his June 2009 and March 2010 VA examination reports, the evidence demonstrated that the Veteran had impairments in family relationships, work, and mood due to his PTSD.  The Board finds that the evidence shows that the criteria for a 70 percent rating are met because the PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood

The Veteran has also demonstrated occasional olfactory hallucinations.  Although such a symptom is consistent with the criteria for a 100 percent disability rating under DC 9411, the overall disability picture shown by the evidence does not accord with such a disability rating.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name to warrant a total disability rating.  Therefore, the Board finds a rating in excess of 70 percent is not warranted.

Additionally, the Board observes that the Veteran's May 2008 GAF score of 45, is consistent with serious symptoms marked by major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (see discussion of GAF scale score above).  Nonetheless, such a score is inconsistent with a finding of total occupational or social impairment.

The Board acknowledges the Veteran and his representative contend that his PTSD is more severely disabling.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The Veteran is not a licensed medical practitioner and is not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.   In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The symptoms which he experiences are listed in the criteria for rating psychiatric disorders.  In this case, the Board finds there is no evidence of any unusual or exceptional circumstances that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  While the Board notes that the Veteran complained that his PTSD interfered with his employment, there is simply no objective evidence showing that the PTSD has resulted in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  Consequently, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 70 percent, but no higher, for posttraumatic stress disorder (PTSD) is allowed. 


REMAND

The RO denied a claim for a total disability rating based on individual unemployability in a decision dated in October 2010.  The Veteran presented testimony in which he discussed his unemployment in February 2011.  The Board finds that this testimony constitutes a notice of disagreement.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b) ).  The Board must therefore remand this issue for issuance of a statement of the case (SOC) pursuant to 38 C.F.R. § 20.200. See Manlincon v. West, 12, Vet.App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Accordingly, the case is REMANDED for the following action: 

The RO should issue a statement of the case to the Veteran and his representative in response to his notice of disagreement with the TDIU denial.  The Veteran is advised that a timely substantive appeal will be necessary to perfect the appeal to the Board concerning his claim. See 38 C.F.R. § 20.302(b) (2011). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


